ACKNOWLEDGMENTS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Examiner acknowledges receipt of the amendment filed 3/16/20 wherein the specification was amended; an abstract was submitted; claims 1-11 were canceled and claims 12-28 were added.
	Note(s):  Claims 12-28 are pending.

APPLICANT’S INVENTION
The instant invention is directed to a compound of Formula I,
 
    PNG
    media_image1.png
    201
    173
    media_image1.png
    Greyscale
, and uses thereof as set forth in independent claim 12 and claims 21, 22, and 25.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12-15 and 19-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to functional chemical groups which allow for grafting to a vector or a biomolecule other than isothiocyanate, hydrazine, azide, succinimidyl, maleimidyl, sulfosuccinimidyl, squarate, biotinyl, hydrazine, R1≡CH (wherein R1 = an alkylene and ‘≡ ‘ being a triple bond), N-hydroxysuccinimidyl, and thiol.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 and 19-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12-15 and 19-28:  Independent claim 12 is ambiguous because the phrase ‘a functional chemical group which allows grafting to a vector or to a biomolecule’ is vague and indefinite (see claim 12, lines 7-8; lines 17-18; lines 23-24; and lines 61-62).  Specifically, one cannot ascertain the particular functional chemical groups that Applicant is referring to which enable grafting to a vector or biomolecule that are compatible with the instant invention.  Since claims 13-15 and 19-28 depend upon independent claim 12 for clarity, those claims are also vague and indefinite.

CLAIM OBJECTIONS
Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

SPECIFICATION
The disclosure is objected to because of the following informalities: it is difficult to read the structures appearing on pages 27, 28, 29, and 33.  Applicant is respectfully requested to submit readable copies of the structures appearing therein.  
Appropriate correction is required.

PRIORITY DOCUMENTS
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
	Note(s):  It is duly noted that the certified priority document is not in English or was accompanied by an English translation.  Thus, one cannot determine if Applicant is entitled to the 6/28/2017 date of the filed foreign document.

COMMENTS/NOTES
In claims 12 and 13, Applicant is respectfully requested to remove the bullets throughout the claim (claim 12, lines 3, 11, 14, 26, 39, 43, 46, and 51; claim 13, lines 2, 5, and 10).  In particular, based on the indentation present, it is clear which portions of the claims are go together.

It should be noted that no prior art is cited against the instant invention; however, Applicant must address and overcome the 112 rejections above.  In particular, the claims are distinguished over the prior art because the prior art neither anticipates nor renders obvious a compound as set forth in independent claim 1.  The closest prior art is Applicant’s own work found in US Patent No. 10,711,001; WO2017/109217; US 20210017180; Le Fur et al, Chem. Commun., August 3, 2017, Vol. 53, pages 9534-9537; and Le Fur et al, Inorg. Chem., February 5, 2018, Vo. 57, pages 2051-2063.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        March 15, 2021